March 23, 2010 Citibank, N.A. 750 Washington Boulevard (8th Floor) Stamford, CT 06901-3702 Attention: Gina Losito gina.losito@citi.com Ladies and Gentlemen: This letter shall constitute notice pursuant to Section 2.4(a) of the Amended & Restated Omnibus Credit Agreement, dated as of January 29, 2010 (as amended by Amendment No.1 dated as of February 11, 2010, and as the same may be further amended, supplemented, restated or otherwise modified from time to time, the “Agreement”), by and among (i) The Student Loan Corporation, as borrower, (ii) Citibank, N.A., as lender, (iii) Citibank, N.A., not in its individual capacity but solely in its separate capacity as the Trustee under the Trust Agreement referred to in the Agreement, solely for purposes of the sections of the Agreement specified therein, and (iv) the Non-Securitization Subsidiaries that become parties to the Agreement from time to time pursuant to Joinder Agreements, that the Commitment with respect to Private Loan Funding shall be reduced to $3,000,000,000 effective as ofMarch 24, 2010. Capitalized terms used and not defined herein have the meanings set forth or incorporated by reference in the Agreement. THE STUDENT LOAN CORPORATION By: /s/Joseph P. Guage Name:Joseph P. Guage Title: Chief Financial Officer cc:Citibank, N.A. 750 Washington Boulevard (8th Floor) Stamford, CT 06901-3702 Attention: Bob Kohl robert.kohl@citi.com Citibank, N.A. 750 Washington Boulevard (8th Floor) Stamford, CT 06901-3702 Attention: Madelyn Arroyo madelyn.arroyo@citi.com Citibank, N.A. 388 Greenwich Street, 14th Floor New York, NY 10013 Attention: SLC Trust – Credit Agreement
